DETAILED ACTION
This is in response to the Request for Continued Examination filed on 9/13/2021 wherein claim 3 has been canceled and claims 1-2 and 4-29 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 8-9, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswamy et al. (US 2009/0076669) in view of Cipullo et al. (US 2016/0341591) and Wu et al. (US 2010/0322462).
Regarding Independent Claim 1, Krishnaswamy teaches (Figures 1-9) a rocket (100) having a rocket tank (Paragraph 0031), wherein the rocket (100) is controlled and stabilized based on an estimated fuel slosh (see abstract). Krishnaswamy does not teach detecting a liquid level in a fuel tank, comprising: a computer-readable medium containing instructions that, when executed: receive an image corresponding at least in part to a view of a liquid in the rocket tank; identify an edge between the liquid and a wall of the rocket tank based at least in part on a detected difference in color between the liquid and the wall of the rocket tank; and based on at least one of a size, shape, location, or orientation of the edge, estimate a level of the liquid in the rocket tank.
Cipullo teaches (Figures 1-7) a system (see Figures 1 and 3) for detecting a liquid level (1) in a fuel tank (see Figure 1 and Paragraph 0027), comprising: a computer-readable medium (14) containing instructions (the algorithm used by processor 14) that, when executed: receive an image (from 2 and 8, via 10, 11, and 12) corresponding at least in part to a view of a liquid (1) in the fuel tank (see Figure 1 and Paragraph 0027); identify an edge (at edge 20, see Figure 2; between 22 and 23) between the liquid (1) and a wall (at 22, 25) of the fuel tank (see Figures 1-2); and based on at least one of a size, shape, location, or orientation of the edge (see Paragraphs 0016-0017), estimate a level of the liquid in the fuel tank (the volume of the liquid is determined by the height of the edge of the surface of the liquid; see Paragraph 0016).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Krishnaswamy to include the detection of a liquid level in a fuel tank, comprising: a computer-readable medium containing instructions that, when executed: receive an image corresponding at least in part to a view of the liquid in the rocket tank; identify an edge between the liquid 
Wu teaches (Figures 1-11) a liquid level detection method (see title and Figure 1) wherein an edge may be identified (see Paragraph 0033) between a liquid and a wall (see Figures 2-9) based at least in part on a detected difference in color between the liquid and the wall (see Paragraphs 0032-0033 and Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Krishnaswamy in view of Cipullo to have the edge between the liquid and the wall be identified based at least in part on a detected difference in color between the liquid and the wall, as taught by Wu, in order to reduce the complexity in calculating the level of the liquid surface (Paragraph 0054).
Regarding Claim 2, Krishnaswamy in view of Cipullo and Wu teaches the invention as claimed and as discussed above. Krishnaswamy in view of Cipullo and Wu does not teach, as discussed so far, wherein the image is in a visible spectrum.
Cipullo teaches (Figures 1-7) wherein the image (from 2 and 8) is in a visible spectrum (see Paragraph 0028).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Krishnaswamy in view of Cipullo and Wu to include that the image be in the visible spectrum, as taught by Cipullo, for the same reasons discussed above in claim 1.
Regarding Claim 4, Krishnaswamy in view of Cipullo and Wu teaches the invention as claimed and as discussed above. Krishnaswamy in view of Cipullo and Wu does not teach, as discussed so far, wherein the computer-readable medium contains instructions that, when executed, estimate a volume of the liquid in the rocket tank, based at least in part on the level of liquid in the rocket tank.
Cipullo teaches (Figures 1-7) wherein the computer-readable medium (14) contains instructions (the algorithm used by processor 14) that, when executed, estimate a volume (Paragraph 0015) of the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Krishnaswamy in view of Cipullo and Wu to include that the computer-readable medium contain instructions that, when executed, estimate a volume of the liquid in the fuel tank, based at least in part on the level of liquid in the fuel tank, as taught by Cipullo, for the same reasons discussed above in claim 1.
Regarding Claim 5, Krishnaswamy in view of Cipullo and Wu teaches the invention as claimed and as discussed above. Krishnaswamy further teaches (Figures 1-9) wherein the liquid is a rocket propellant (see abstract and Figures 1A-1C).
Regarding Claim 8, Krishnaswamy in view of Cipullo and Wu teaches the invention as claimed and as discussed above. Krishnaswamy in view of Cipullo and Wu does not teach, as discussed so far, an image sensor operatively coupled to the computer-readable medium to provide the image.
Cipullo teaches (Figures 1-7) an image sensor (2) operatively coupled (via 10, 11, 12) to the computer-readable medium (14) to provide the image (see Figures 1-2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Krishnaswamy in view of Cipullo and Wu to include an image sensor operatively coupled to the computer-readable medium to provide the image, as taught by Cipullo, for the same reasons discussed above in claim 1.
Regarding Claim 9, Krishnaswamy in view of Cipullo and Wu teaches the invention as claimed and as discussed above. Krishnaswamy teaches (Figures 1-9) a computer-readable medium (at 206) contains instructions (Paragraphs 0024-0025) that, when executed: determine a characteristic of a sloshing motion (determined at 200) of the liquid in the rocket tank (see Figures 1A-3); and based at least in part on the characteristic of the sloshing motion (determined at 200), direct operation of a forcing element (a pitch angle for a vehicle by operating on the engine gimbal torque; see Paragraph 0021) that imparts a force on a rocket (100) having the rocket tank (Paragraph 0031) to at least partially counteract a force placed on the rocket by sloshing motion of the liquid in the rocket tank (see abstract and 
Cipullo teaches “the processor 14 also analyzes the image of the lower projected pattern 23 to determine the non-planar shape of the interior area of the surface 1 of the liquid” (Paragraph 0036). Cippulo further teaches (Figures 1-7) that the volume of the liquid is determined not only in accordance with the fuel heights at the edge of the surface, but also in accordance with the spatial frequency characteristics of the image of the lower projected pattern 23 (Paragraph 0038) and the processor is programmed to analyze the image of the lower projected pattern 23 to determine the relative amplitudes and frequencies in the wavy lines of the displayed image (Paragraphs 0042-0043). It is noted that a non-planar shape in the interior area of the surface of a liquid is a characteristic of slosh and, as also recognized by applicant, amplitude and frequency are characteristics of slosh. Therefore, Cippulo teaches a characteristic of a sloshing motion (the non-planar shape of the interior area of the surface of the liquid, the amplitude of the waves of the displayed image, or the frequency of the waves of the displayed image; see Paragraphs 0036-0043) is determined (via 14) based at least in part on the image (23).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Krishnaswamy in view of Cipullo and Wu to include that a characteristic of sloshing motion be determined based at least in part on the image, as taught by Cipullo, for the same reasons discussed above in claim 1.
Regarding Claim 29, Krishnaswamy in view of Cipullo and Wu teaches the invention as claimed and as discussed above. Krishnaswamy further teaches (Figures 1-9) wherein the computer-readable medium contains instructions (Paragraphs 0024-0025) that, when executed: determine a characteristic of a sloshing motion (determined at 200) of the liquid in the rocket tank (see Figures 1A-3) and based at least in part on the characteristic of the sloshing motion (determined at 200).
Krishnaswamy in view of Cipullo and Wu does not teach, as discussed so far, wherein the characteristic includes an amplitude or frequency of waves of the liquid in the tank.
Cippulo teaches (Figures 1-7) that the volume of the liquid is determined not only in accordance with the fuel heights at the edge of the surface, but also in accordance with the spatial frequency characteristics of the image of the lower projected pattern 23 (Paragraph 0038) and the processor is 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Krishnaswamy in view of Cipullo and Wu to include that an amplitude or frequency of waves of the liquid in the tank be determined based at least in part on the image, as taught by Cipullo, for the same reasons discussed above in claim 1.

Claims 10-11, 13-16, 18-19, 22-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswamy et al. (US 2009/0076669) in view of Cipullo et al. (US 2016/0341591).
Regarding Independent Claim 10, Krishnaswamy teaches (Figures 1-9) a system for controlling a rocket (100) in flight (by regulating engine pitch angle; see Paragraph 0021), comprising: a computer-readable medium (at 206) containing instructions (Paragraphs 0024-0025) that, when executed: determine a characteristic (angular velocity or angular distance; see Paragraph 0047) of a sloshing motion (determined at 200; the fuel slosh can also be modeled as a pendulum – see Paragraphs 0051 and 0053) of the liquid in the rocket tank (see Figures 1A-3); and based at least in part on the characteristic of the sloshing motion (determined at 200), direct operation of a forcing element (a pitch angle for a vehicle by operating on the engine gimbal torque; see Paragraph 0021) that imparts a force on the rocket (100) to at least partially counteract a force placed on the rocket by sloshing motion of the liquid in the rocket tank (see abstract and Paragraphs 0021-0022). Krishnaswamy does not teach receiving an image corresponding at least in part to a view of a liquid in a rocket tank and based at least in part on the image, determine a characteristic of a sloshing motion of the liquid in the rocket tank.
Cipullo teaches (Figures 1-7) a system (see Figures 1 and 3) including a computer-readable medium (14) containing instructions (the algorithm used by processor 14) that, when executed: receive an the processor 14 also analyzes the image of the lower projected pattern 23 to determine the non-planar shape of the interior area of the surface 1 of the liquid” (Paragraph 0036). Cippulo further teaches (Figures 1-7) that the volume of the liquid is determined not only in accordance with the fuel heights at the edge of the surface, but also in accordance with the spatial frequency characteristics of the image of the lower projected pattern 23 (Paragraph 0038) and the processor is programmed to analyze the image of the lower projected pattern 23 to determine the relative amplitudes and frequencies in the wavy lines of the displayed image (Paragraphs 0042-0043). It is noted that a non-planar shape in the interior area of the surface of a liquid is a characteristic of slosh and, as also recognized by applicant, amplitude and frequency are characteristics of slosh. Therefore, Cippulo teaches a characteristic of a sloshing motion (the non-planar shape of the interior area of the surface of the liquid, the amplitude of the waves of the displayed image, or the frequency of the waves of the displayed image; see Paragraphs 0036-0043) is determined (via 14) based at least in part on the image (23).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Krishnaswamy to include receiving an image corresponding at least in part to a view of a liquid in a rocket tank and based at least in part on the image, determine a characteristic of a sloshing motion of the liquid in the rocket tank, as taught by Cipullo, in order to measure a surface of the liquid and determine a characteristic of the interior area of the surface of the liquid (Paragraph 0006).
Regarding Claim 11, Krishnaswamy in view of Cipullo teaches the invention as claimed and as discussed above. Krishnaswamy teaches (Figures 1-9) wherein directing the operation of a forcing element (a pitch angle for a vehicle by operating on the engine gimbal torque; see Paragraph 0021) includes directing movement of a thrust vectoring engine (120, 154, 184) carried by the rocket (see Figures 1A-1C).
Regarding Claims 13 and 14, Krishnaswamy in view of Cipullo teaches the invention as claimed and as discussed above. Krishnaswamy in view of Cipullo does not teach, as discussed so far, wherein 
Cippulo teaches (Figures 1-7) that the volume of the liquid is determined not only in accordance with the fuel heights at the edge of the surface, but also in accordance with the spatial frequency characteristics of the image of the lower projected pattern 23 (Paragraph 0038) and the processor is programmed to analyze the image of the lower projected pattern 23 to determine the relative amplitudes and frequencies in the wavy lines of the displayed image (Paragraphs 0042-0043). It is noted, as also recognized by applicant, amplitude and frequency are characteristics of slosh. Therefore, Cippulo teaches determining (via 14) a characteristic of a sloshing motion including an amplitude or frequency of waves of the liquid in the tank (the amplitude of the waves of the displayed image or the frequency of the waves of the displayed image; see Paragraphs 0038-0043).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Krishnaswamy in view of Cipullo to include that an amplitude or frequency of waves of the liquid in the tank be determined based at least in part on the image, as taught by Cipullo, for the same reasons discussed above in claim 10.

Regarding Independent Claim 15, Krishnaswamy teaches (Figures 1-9) a rocket system (100), comprising: a rocket tank (abstract and Paragraph 0031); and a programmable processor that contains computer instruction (Paragraphs 0024-0025) that, when executed: determine a characteristic (angular velocity or angular distance; Paragraph 0047) of a sloshing motion (determined at 200; the fuel slosh may also be modeled as a pendulum - see Paragraphs 0051 and 0053) of the liquid in the rocket tank (see Figures 1A-3); and based at least in part on the characteristic of the sloshing motion (determined at 200), direct operation of a forcing element (a pitch angle for a vehicle by operating on the engine gimbal torque; see Paragraph 0021) that imparts a force on a rocket (100) having the rocket tank (Paragraph 0031) to at least partially counteract a force placed on the rocket by sloshing motion of the liquid in the rocket tank (see abstract and Paragraphs 0021-0022). Krishnaswamy does not teach an image sensor positioned to access an interior of the rocket tank and image an edge between a liquid in the rocket tank and a wall of the rocket tank; and a processor operatively coupled to the image sensor and containing machine-
Cipullo teaches (Figures 1-7) an image sensor (2 and 8) positioned to access an interior (via 3; see Figures 1-2) of a fuel tank (see Figure 1) and image (Paragraph 0027) an edge (at 20) between the liquid (1) and a wall (at 22 and 25) of the fuel tank (see Figures 1-2); and a processor (14) operatively coupled to (via 10, 11, 12) the image sensor (2, 8) and containing machine-readable instructions (the algorithm used by processor 14) that, when executed, estimate a level of the liquid (1) in the fuel tank (see Figures 1-2), based on at least one of a size, shape, location, or orientation of the edge (see Paragraphs 0016-0017). Cipullo additionally teaches “the processor 14 also analyzes the image of the lower projected pattern 23 to determine the non-planar shape of the interior area of the surface 1 of the liquid” (Paragraph 0036). Cippulo further teaches (Figures 1-7) that the volume of the liquid is determined not only in accordance with the fuel heights at the edge of the surface, but also in accordance with the spatial frequency characteristics of the image of the lower projected pattern 23 (Paragraph 0038) and the processor is programmed to analyze the image of the lower projected pattern 23 to determine the relative amplitudes and frequencies in the wavy lines of the displayed image (Paragraphs 0042-0043). It is noted that a non-planar shape in the interior area of the surface of a liquid is a characteristic of slosh and, as also recognized by applicant, amplitude and frequency are characteristics of slosh. Therefore, Cippulo teaches a characteristic of a sloshing motion (the non-planar shape of the interior area of the surface of the liquid, the amplitude of the waves of the displayed image, or the frequency of the waves of the displayed image; see Paragraphs 0036-0043) is determined (via 14) based at least in part on the image (23).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Krishnaswamy to include an image sensor positioned to access an interior of the rocket tank and image an edge between a liquid in the rocket tank and a wall of the rocket tank; and a processor operatively coupled to the image sensor and containing machine-readable instructions that, when executed, estimate a level of the liquid in the rocket tank, based on at least one of a size, shape, location, or orientation of the edge and to include that a characteristic of sloshing motion be 
Regarding Claim 16, Krishnaswamy in view of Cipullo teaches the invention as claimed and as discussed above. Krishnaswamy in view of Cipullo does not teach, as discussed so far, wherein the image sensor is a visible spectrum image sensor.
Cipullo teaches (Figures 1-7) wherein the image sensor (from 2 and 8) is a visible spectrum image sensor (see Paragraph 0028).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Krishnaswamy in view of Cipullo to include that the image sensor be a visible spectrum image sensor, as taught by Cipullo, for the same reasons discussed above in claim 15.
Regarding Claim 18, Krishnaswamy in view of Cipullo teaches the invention as claimed and as discussed above. Krishnaswamy in view of Cipullo does not teach, as discussed so far, wherein the machine-readable instructions, when executed, estimate a volume of the liquid in the rocket tank, based at least in part on the level of liquid in the rocket tank.
Cipullo teaches (Figures 1-7) wherein the computer-readable medium (14) contains machine-readable instructions (the algorithm used by processor 14) that, when executed, estimate a volume (Paragraph 0015) of the liquid (1) in the fuel tank (see Figure 2), based at least in part on the level of liquid (1) in the fuel tank (see Figures 1-2 and Paragraphs 0015-0017).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Krishnaswamy in view of Cipullo to include that the computer-readable medium contain instructions that, when executed, estimate a volume of the liquid in the fuel tank, based at least in part on the level of liquid in the fuel tank, as taught by Cipullo, for the same reasons discussed above in claim 15.
Regarding Claim 19,
Regarding Claim 22, Krishnaswamy in view of Cipullo teaches the invention as claimed and as discussed above. Krishnaswamy in view of Cipullo does not teach, as discussed so far, wherein the characteristic includes an amplitude or frequency of waves of the liquid in the tank.
Cippulo teaches (Figures 1-7) that the volume of the liquid is determined not only in accordance with the fuel heights at the edge of the surface, but also in accordance with the spatial frequency characteristics of the image of the lower projected pattern 23 (Paragraph 0038) and the processor is programmed to analyze the image of the lower projected pattern 23 to determine the relative amplitudes and frequencies in the wavy lines of the displayed image (Paragraphs 0042-0043). It is noted, as also recognized by applicant, amplitude and frequency are characteristics of slosh. Therefore, Cippulo teaches determining (via 14) a characteristic of a sloshing motion including an amplitude or frequency of waves of the liquid in the tank (the amplitude of the waves of the displayed image or the frequency of the waves of the displayed image; see Paragraphs 0038-0043).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Krishnaswamy in view of Cipullo to include that an amplitude or frequency of waves of the liquid in the tank be determined based at least in part on the image, as taught by Cipullo, for the same reasons discussed above in claim 15.

Regarding Independent Claim 23, Krishnaswamy teaches (Figures 1-9) a rocket system (100), comprising:
a rocket tank (abstract and Paragraph 0031); and
a processor (see Figure 2A) to determine a characteristic of a sloshing motion (determined at 200) of a liquid in the rocket tank (see Figures 1A-3); and based at least in part on the characteristic of the sloshing motion (determined at 200), direct operation of a forcing element (a pitch angle for a vehicle by operating on the engine gimbal torque; see Paragraph 0021) that imparts a force on a rocket (100) having the rocket tank (abstract and Paragraph 0031) to at least partially counteract a force placed on the rocket by sloshing motion of the liquid in the rocket tank (see abstract and Paragraphs 0021-0022). Krishnaswamy does not teach an image sensor positioned to access an interior of the rocket tank and image an edge between the liquid and a 
Cipullo teaches (Figures 1-7) an image sensor (2 and 8) positioned to access an interior (via 3; see Figures 1-2) of a fuel tank (see Figure 1) and image (Paragraph 0027) an edge (at 20) between a liquid (1) in the tank (see Figure 1) and a wall (at 22 and 25) of the fuel tank (see Figures 1-2); and a processor (14) operatively coupled to (via 10, 11, 12) the image sensor (2, 8) and programmed with instructions (the algorithm used by processor 14) that, when executed: receive image data (see Figure 1 and Paragraphs 0036-0037) from the image sensor (2, 8). Cipullo additionally teaches “the processor 14 also analyzes the image of the lower projected pattern 23 to determine the non-planar shape of the interior area of the surface 1 of the liquid” (Paragraph 0036). Cippulo further teaches (Figures 1-7) that the volume of the liquid is determined not only in accordance with the fuel heights at the edge of the surface, but also in accordance with the spatial frequency characteristics of the image of the lower projected pattern 23 (Paragraph 0038) and the processor is programmed to analyze the image of the lower projected pattern 23 to determine the relative amplitudes and frequencies in the wavy lines of the displayed image (Paragraphs 0042-0043). It is noted that a non-planar shape in the interior area of the surface of a liquid is a characteristic of slosh and, as also recognized by applicant, amplitude and frequency are characteristics of slosh. Therefore, Cippulo teaches a characteristic of a sloshing motion (the non-planar shape of the interior area of the surface of the liquid, the amplitude of the waves of the displayed image, and/or the frequency of the waves of the displayed image; see Paragraphs 0036-0043) is determined (via 14) based at least in part on the image data (determined from pattern 23).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Krishnaswamy to include an image sensor positioned to access an interior of the rocket tank and image an edge between the liquid and a wall of the rocket tank, and a processor operatively coupled to the image sensor and programmed with instructions that, when executed: receive image data from the image sensor; determine a characteristic of a sloshing motion of 
Regarding Claim 24, Krishnaswamy in view of Cipullo teaches the invention as claimed and as discussed above. Krishaswamy in view of Cipullo does not teach, as discussed so far, wherein the rocket tank includes no baffles.
Krishnaswamy teaches (Figures 1-9) that the addition of baffles may add unnecessary weight to the vehicle and cost to the mission (see Paragraph 0003).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Krishnaswamy in view of Cipullo to include the rocket tank having no baffles, as taught by Krishnaswamy in order to reduce weight and cost to the mission (Paragraph 0003).
Regarding Claim 25, Krishaswamy in view of Cipullo teaches the invention as claimed and as discussed above. Krishnaswamy further teaches (Figures 1-9) that baffles may be used to minimize the effect of sloshing fuel (Paragraph 0003).
Regarding Claim 26, Krishnaswamy in view of Cipullo teaches the invention as claimed and as discussed above. Krishnaswamy further teaches (Figures 1-9) wherein the rocket tank is a propellant tank (see abstract, Paragraph 0031 and Figures 1A-1C).
Regarding Claim 28, Krishnaswamy in view of Cipullo teaches the invention as claimed and as discussed above. Krishnaswamy further teaches (Figures 1-9) a forcing element (control of the pitch angle for a vehicle by operating on the engine gimbal torque; see Paragraph 0021), and wherein the forcing element includes a thrust vectoring engine (120, 154, 184).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswamy et al. (US 2009/0076669) in view of Cipullo et al. (US 2016/0341591) and Wu et al. (US 2010/0322462) as applied to claim 1 above, and further in view of Mango (US 8,019,494).
Regarding Claim 6, Krishnaswamy in view of Cipullo and Wu teaches the invention as claimed and as discussed above. Krishnaswamy in view of Cipullo and Wu does not teach wherein the liquid includes rocket propellant, and wherein the computer-readable medium contains instructions that, when 
Mango teaches (Figures 1-6) a rocket (200), including a liquid rocket propellant (260, 262), and instructions (402, 404, 406, 408; see Figure 4) that, when executed, change a thrust level (via valves 412) of a rocket engine (200) receiving the rocket propellant (260, 262) based at least in part on an input (410) corresponding to the estimated level (based on the mass, density, and volume; see Column 3, lines 16-34) of the liquid (260, 262) in the rocket tank (202, 204).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Krishnaswamy in view of Cipullo and Wu to include the instructions that, when executed, change a thrust level of a rocket engine receiving the rocket propellant based at least in part on an input corresponding to the estimated level of the liquid in the rocket tank, as taught by Mango, in order to determine the manner in which an individual liquid rocket should have its thrust or throttle regulator valve adjusted during flight (Column 15, lines 8-36).
Regarding Claim 7, Krishnaswamy in view of Cipullo and Mango teaches the invention as claimed and as discussed above. Krishnaswamy in view of Cipullo and Mango does not teach, as discussed so far, wherein the instructions shut down the rocket engine.
Mango teaches (Figures 1-6) a rocket (200), including a liquid rocket propellant (260, 262), and instructions (402, 404, 406, 408; see Figure 4), wherein the instructions (402, 404, 406, 408) shut down (a rocket that is running fast will be throttled down and the logic achieves a balance of the propellant loading by the time they are shut down and jettisoned from the vehicle; see Column 2, lines 59-66 and Column 16, lines 7-23) the rocket engines (200).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Krishnaswamy in view of Cipullo and Mango to include the instructions that may shut down the rocket engine, as taught by Mango, in order to determine the manner in which an individual liquid rocket should have its thrust or throttle regulator valve adjusted during flight and to achieve a balance of the propellant loading (Column 15, lines 8-36 and Column 16, lines 7-23).

Claims 12 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswamy et al. (US 2009/0076669) in view of Cipullo et al. (US 2016/0341591), Mango (US 8,019,494) and Kubota et al. (US 4,913,379).
Regarding Claim 12, Krishnaswamy in view of Cipullo teaches the invention as claimed and as discussed above. Krishnaswamy in view of Cipullo does not teach wherein directing operation of a forcing element includes directing a movement of an aerodynamic surface carried by the rocket.
Mango teaches (Figures 1-6) a rocket (200) including a liquid rocket propellant (260, 262), wherein a thrust imbalance causing movement in an undesired direction may be compensated for in order to attempt to return the vehicle to a desired course (Column 19, line 56 – Column 20, line 7). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Krishnaswamy in view of Cipullo to include the compensation of thrust imbalance, as taught by Mango, in order to return the vehicle to a desired course (Column 19, line 56 – Column 20, line 7). Krishnaswamy in view of Cipullo and Mango does not teach wherein directing operation of a forcing element includes directing a movement of an aerodynamic surface carried by the rocket.
Kubota teaches (Figures 1-7B) a rocket (1) including directing operation (via 15) of a forcing element (11) including directing a movement (via rotation of 16 in a forward or reverse direction) of an aerodynamic surface (11) carried by the rocket (1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Krishnaswamy in view of Cipullo and Mango to include directing operation of a forcing element includes directing a movement of an aerodynamic surface carried by the rocket, as taught by Kubota, in order to quickly change rocket flight direction (abstract).
Regarding Claim 27, Krishnaswamy in view of Cipullo teaches the invention as claimed and as discussed above. Krishnaswamy in view of Cipullo does not teach a forcing element including an aerodynamic surface.
Mango teaches (Figures 1-6) a rocket (200) including a liquid rocket propellant (260, 262), wherein a thrust imbalance causing movement in an undesired direction may be compensated for in order to attempt to return the vehicle to a desired course (Column 19, line 56 – Column 20, line 7). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Krishnaswamy in view of Cipullo to include the compensation of thrust imbalance, as taught by Mango, in order to return the vehicle to a desired course (Column 19, line 56 – Column 20, line 7). Krishnaswamy in view of Cipullo and Mango does not teach a forcing element including an aerodynamic surface.
Kubota teaches (Figures 1-7B) a rocket (1) including directing operation (via 15) of a forcing element (11) including directing a movement (via rotation of 16 in a forward or reverse direction) of an aerodynamic surface (11) carried by the rocket (1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Krishnaswamy in view of Cipullo and Mango to include a forcing element including an aerodynamic surface, as taught by Kubota, in order to quickly change rocket flight direction (abstract).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswamy et al. (US 2009/0076669) in view of Cipullo et al. (US 2016/0341591) and Wu et al. (US 2010/0322462).
Regarding Claim 17, Krishnaswamy in view of Cipullo teaches the invention as claimed and as discussed above. 
As discussed above, Cipullo teaches (Figures 1-7) a system (see Figures 1 and 3) for detecting a liquid level (1) in a fuel tank (see Figure 1 and Paragraph 0027), comprising: a computer-readable medium (14) containing machine-readable instructions (the algorithm used by processor 14) that, when executed: receive an image (from 2 and 8, via 10, 11, and 12) corresponding at least in part to a view of the liquid (1) in the fuel tank (see Figure 1 and Paragraph 0027); identify an edge (at edge 20, see Figure 2; between 22 and 23) between the liquid (1) and a wall (at 22, 25) of the fuel tank (see Figures 1-2). However, Krishnaswamy in view of Cipullo does not teach, as discussed so far, identifying the edge based at least in part on a detected difference in color between the liquid and the wall of the tank.
Wu teaches (Figures 1-11) a liquid level detection method (see title and Figure 1) wherein an edge may be identified (see Paragraph 0033) between a liquid and a wall (see Figures 2-9) based at least 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Krishnaswamy in view of Cipullo to have the edge between the liquid and the wall be identified based at least in part on a detected difference in color between the liquid and the wall, as taught by Wu, in order to reduce the complexity in calculating the level of the liquid surface (Paragraph 0054).

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswamy et al. (US 2009/0076669) in view of Cipullo et al. (US 2016/0341591) and Mango (US 8,019,494).
Regarding Claim 20, wherein the rocket tank is a propellant tank, and wherein the system further comprises a rocket engine coupled to the propellant tank, and wherein the instructions, when executed, change a thrust level of the rocket engine based at least in part on an input corresponding to the estimated level of the liquid in the rocket tank.
Krishnaswamy in view of Cipullo teaches the invention as claimed and as discussed above. Krishnaswamy in view of Cipullo does not teach wherein the rocket tank is a propellant tank, and wherein the rocket system further comprises a rocket engine coupled to the propellant tank, and wherein the machine-readable instructions, when executed, change a thrust level of a rocket engine based at least in part on an input corresponding to the estimated level of the liquid in the rocket tank.
Mango teaches (Figures 1-6) a rocket tank (202, 204), including a liquid rocket propellant (260, 262), and a system comprising a rocket engine (200) coupled to the propellant tank (202, 204), and instructions (402, 404, 406, 408; see Figure 4) that, when executed, change a thrust level (via valves 412) of a rocket engine (200) based at least in part on an input (410) corresponding to the estimated level (based on the mass, density, and volume; see Column 3, lines 16-34) of the liquid (260, 262) in the rocket tank (202, 204).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Krishnaswamy in view of Cipullo to include the rocket tank being a propellant tank, and comprising a rocket engine coupled to the propellant tank, and instructions that, 
Regarding Claim 21, Krishnaswamy in view of Cipullo and Mango teaches the invention as claimed and as discussed above. Krishnaswamy in view of Cipullo and Mango does not teach, as discussed so far, wherein the machine-readable instructions shut down the rocket engine.
Mango teaches (Figures 1-6) a rocket (200), including a liquid rocket propellant (260, 262), and instructions (402, 404, 406, 408; see Figure 4), wherein the instructions (402, 404, 406, 408) shut down (a rocket that is running fast will be throttled down and the logic achieves a balance of the propellant loading by the time they are shut down and jettisoned from the vehicle; see Column 2, lines 59-66 and Column 16, lines 7-23) the rocket engines (200).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Krishnaswamy in view of Cipullo and Mango to include the instructions that may shut down the rocket engine, as taught by Mango, in order to determine the manner in which an individual liquid rocket should have its thrust or throttle regulator valve adjusted during flight and to achieve a balance of the propellant loading (Column 15, lines 8-36 and Column 16, lines 7-23).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection. However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejections above, at the appropriate locations.
Applicant's arguments filed 9/13/2021 have been fully considered but they are not persuasive. Applicant argues, in response to the rejection of at least claims 10, 15, and 23 under 35 U.S.C. 103, that Krishnaswamy does not teach or suggest determining a characteristic of a sloshing motion of liquid in a tank. In response, it is noted that Krishnaswamy teaches (Figures 1-9) a slosh state estimator (200) to estimate the slosh of a liquid (see Paragraph 0047) in a fuel tank of a rocket, spacecraft, or airship (see .
Applicant additionally argues that Cipullo fails to teach or suggest receiving an image corresponding at least in part to a view of a liquid in a tank and based at least in part on the image, determine a characteristic of a sloshing motion of the liquid in the tank. In response and as discussed in the body of the rejections above, Cipullo teaches (Figures 1-7) receiving an image (from 2 and 8, via 10, 11, and 12) corresponding at least in part to a view of the liquid (1) in a fuel tank (see Figure 1 and Paragraph 0027). Cipullo also teaches “the processor 14 also analyzes the image of the lower projected pattern 23 to determine the non-planar shape of the interior area of the surface 1 of the liquid” (Paragraph 0036). Cipullo discusses that slosh caused by motion of the aircraft leads to a non-planar shape of the surface of the fuel (Paragraph 0033). Cippulo further teaches (Figures 1-7) that the volume of the liquid is determined not only in accordance with the fuel heights at the edge of the surface, but also in accordance with the spatial frequency characteristics of the image of the lower projected pattern 23 (Paragraph 0038) and the processor is programmed to analyze the image of the lower projected pattern 23 to determine the relative amplitudes and frequencies in the wavy lines of the displayed image (Paragraphs 0042-0043). It is noted that a non-planar shape in the interior area of the surface of a liquid is a characteristic of slosh and, as also recognized by applicant, amplitude and frequency are characteristics of slosh. Therefore, Cippulo teaches a characteristic of a sloshing motion (the non-planar shape of the interior area of the surface of the liquid, the amplitude of the waves of the displayed image, or the frequency of the waves of the displayed image; see Paragraphs 0036-0043) is determined (via 14) based at least in part on the image (23).
Applicant argues that Cipullo relates only to displaying slosh and not determining a characteristic of slosh. In response, Cipullo states that “the processor 14 also analyses the image of the lower projected pattern 23 to determine the non-planar shape of the interior area of the surface of the liquid” (Paragraph 0036 – emphasis added).
Applicant argues that a person of ordinary skill in the art would not have made a modification of Krishnaswamy to include receiving an image corresponding at least in part to a view of a liquid in a rocket tank and based at least in part on the image, determine a characteristic of a sloshing motion of the liquid in the tank, as taught by Cipullo. In response and as discussed in the body of the rejections above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Krishnaswamy to include receiving an image corresponding at least in part to a view of a liquid in a rocket tank and based at least in part on the image, determine a characteristic of a sloshing motion of the liquid in the rocket tank, as taught by Cipullo, in order to measure a surface of the liquid and determine a characteristic of the interior area of the surface of the liquid (Paragraph 0006 of Cipullo).
Applicant further argues that Cipullo does not teach controlling a vehicle. In response, it is noted that the claims are not being rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cipullo, but instead are rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswamy in view of Cipullo. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

	Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Examiner, Art Unit 3741